Dismissed and Memorandum Opinion filed November 3, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00456-CV

            SEAN MCADOO AND TERA MCADOO, Appellants
                                         V.
             KATY RANCH LUXURY APARTMENTS, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1076988

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed May 31, 2016. The notice of
appeal was filed June 3, 2016. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.
      On September 29, 2016, this court ordered appellant to pay the appellate
filing fee on or before October 14, 2016, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).


                                       PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.




                                         2